Case 2:85-cv-04544-DMG-AGR Document 569-11 Filed 06/26/19 Page 1 of 11 Page ID
                                 #:28988




                       EXHIBIT 59
Case 2:85-cv-04544-DMG-AGR Document 569-11 Filed 06/26/19 Page 2 of 11 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28989




                                  EXHIBIT 59                       Page 247
Case 2:85-cv-04544-DMG-AGR Document 569-11 Filed 06/26/19 Page 3 of 11 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28990




                                  EXHIBIT 59                       Page 248
Case 2:85-cv-04544-DMG-AGR Document 569-11 Filed 06/26/19 Page 4 of 11 Page ID
                                 #:28991




                       EXHIBIT 60
Case 2:85-cv-04544-DMG-AGR Document 569-11 Filed 06/26/19 Page 5 of 11 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28992




                                  EXHIBIT 60                       Page 249
Case 2:85-cv-04544-DMG-AGR Document 569-11 Filed 06/26/19 Page 6 of 11 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28993




                                  EXHIBIT 60                       Page 250
Case 2:85-cv-04544-DMG-AGR Document 569-11 Filed 06/26/19 Page 7 of 11 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28994




                                  EXHIBIT 60                       Page 251
Case 2:85-cv-04544-DMG-AGR Document 569-11 Filed 06/26/19 Page 8 of 11 Page ID
                                 #:28995




                       EXHIBIT 61
Case 2:85-cv-04544-DMG-AGR Document 569-11 Filed 06/26/19 Page 9 of 11 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28996




                      03/23/2019   03/23/2019
                                                03/23/2019   03/23/2019




                                                    EXHIBIT 61            Page 252
Case 2:85-cv-04544-DMG-AGR Document 569-11 Filed 06/26/19 Page 10 of 11 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28997
                                                         03/23/2019




                                   EXHIBIT 61                         Page 253
Case 2:85-cv-04544-DMG-AGR Document 569-11 Filed 06/26/19 Page 11 of 11 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28998




                                   EXHIBIT 61                       Page 254
